 



EXHIBIT 10.110
AMENDMENT TO CONVERTIBLE NOTE
               This Amendment to the Convertible Note (the “Note”), dated as of
May 31, 2006 executed by Sedona Corporation (the “Maker”) payable to the order
of William J. Rucks (the “Holder”), in the principal amount of THREE HUNDRED
THOUSAND and no/100 dollars ($300,000.00), is entered into as of March 6, 2008.

    Whereas, the Note was originally due to mature on May 31, 2008       (the
“Maturity Date”); and       Whereas, Maker has made no payments under the Note
to date; and       Whereas, Maker and the Holder desire to further extend the
Maturity Date;       Now Therefore, for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree to
amend the Note as follows:

  1. The Maturity Date of the Note shall be further extended until October 23,
2009.     2. To effectuate the foregoing:       Section 1 (d) of the Note shall
be replaced in its entirety by the following:

    “The term “Maturity” shall mean the date on which this shall be due and
payable in full, which date shall be October 23, 2009.

    Section 2 of the Note shall be replaced in its entirety by the following:

           “Payment Terms. This Loan shall be effective commencing on the
effective date and continuing until Maturity. The Maker shall be obligated to
make one payment of all outstanding principal and interest due thereon at
Maturity. Unless otherwise designated in writing, mailed or delivered to Maker,
the place for payment of the indebtedness evidenced by this Note shall be at the
Holder’s principal address as noted above. Payments received on this Note shall
be applied first to accrued interest, and the balance to principal.”

  3. Capitalized terms not defined herein shall have the meanings ascribed to
them in the Note.





--------------------------------------------------------------------------------



 



  4. Except as amended by this Amendment, the Note shall remain in full force
and effect, enforceable in accordance with its terms and Maker hereby reaffirms
and acknowledges all of its obligations thereunder.

     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

                              William J. Rucks                   Sedona
Corporation                 By:   Marco Emrich, President    

-2-